NEWBY, Justice.
This case presents the issue of whether a juvenile who made incriminating revelations to law enforcement officers was in police custody such that the officers should have afforded him the protections of N.C.G.S. § 7B-2101(a), which codifies and expands for the juvenile context the safeguards set forth in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). Because we hold that the Court of Appeals properly concluded that the juvenile was not in custody when he incriminated himself, we affirm the decision of that court.
Two juvenile petitions were filed against the juvenile J.D.B. on 19 October 2005, each alleging one count of breaking and entering and one count of larceny. On 1 December 2005, counsel for J.D.B. filed a motion to suppress certain statements and evidence. After a hearing, the trial court entered an order denying the motion to suppress on 13 December 2005. The trial court did not make findings of fact or conclusions of law at that time. In a transcript of admission filed on 24 January 2006, J.D.B. admitted to all four counts alleged in the juvenile petitions of 19 October 2005, but renewed his objection to the denial of his motion to suppress. Also on 24 January 2006, the trial court entered an order adjudicating J.D.B. delinquent. J.D.B. appealed, inter alia, the denial of his motion to suppress.
The Court of Appeals remanded in pertinent part “to allow the trial court to make the findings of fact necessary to support its determination that [J.D.B.] was not in custody at the time he was questioned.” In re J.B., 183 N.C. App. 299, 644 S.E.2d 270, 2007 WL 1412457, at *5 (2007) (unpublished). On remand, the trial court entered an order on 16 October 2007 in which it made findings of fact and conclusions of law in support of its denial of J.D.B.’s motion to suppress. The trial court found as follows:
1. On September 24, 2005, [two homes in Chapel Hill] were broken into and various items were stolen, including jewelry [and] a digital camera.
2. J.D.B.], at the time 13 years old, was interviewed by police on the same day as the break-ins after he was seen behind a residence in the same neighborhood.
3. It was later that the police were informed that [J.D.B.] had been seen in possession of a digital camera at school, which *666camera turned out to be the camera stolen [on September 24, 2005].
4. Investigator Joseph DiCostanzo of the Chapel Hill Police Department was assigned the investigation and went to the juvenile’s school to speak with him.
5. [J.D.B.] is in the seventh grade and enrolled in special education classes.
6. [J.D.B.] was escorted from his class and into a conference room to be interviewed. Present in the room were. Investigator DiCostanzo, Assistant Principal David Lyons, a school resource officer and an intern. The door was closed, but not locked.
7. [J.D.B.] was not administered Miranda warning[s] and was not offered the opportunity to speak to a parent or guardian prior to the commencement of questioning. Additionally, no parent or guardian was contacted prior to [J.D.B.]’s removal from class.
8. Investigator DiCostanzo asked [J.D.B.] if he would agree to answer questions about recent break-ins. [J.D.B.] consented.
9. [J.D.B.] stated that he had been in the neighborhood looking for work mowing lawns and initially denied any criminal activity.
10. Lyons then encouraged [J.D.B.] to “do the right thing” and tell the truth.
11. The investigator questioned him further and confronted him with the fact that the camera had been found.
12. Upon [J.D.B.]’s inquiry as to whether he would still be in trouble if he gave the items back, the investigator responded.that it would be helpful, but that the matter was still going to court and that he may have to seek a secure custody order.
13. [J.D.B.] then confessed to entering the houses and taking certain items together with another juvenile.
14. The investigator informed [J.D.B.] that he did not have to speak with him and that he was free to leave. He asked him if [he] understood that he was not under arrest and did not have to talk with the investigator.
*66715. [J.D.B.] indicated by nodding “yes” that he understood that he did not have to talk to the officer and that he was free to leave. He continued to provide more details regarding where certain items could be located.
16. [J.D.B.] wrote a statement regarding his involvement in the crime.
17. The bell rang signaling the end of the day and [J.D.B.] was allowed to leave to catch his bus home.
18. The interview lasted from 30 to 45 minutes.
19. The investigator had informed [J.D.B.] that he would see him later and would be speaking to his grandmother and aunt.
20. Investigator DiCostanzo and Officer Hunter went to the home of [J.D.B.], but found no one home. When [J.D.B.] arrived, he told the officers they could look around and he would show them where the jewelry was located.
21. Investigator DiCostanzo informed [J.D.B.] that he needed to obtain a search warrant and left Officer Hunter to wait outside [J.D.B. ]’s home.
22. While awaiting the search warrant, [J.D.B.] brought a ring to the officer from inside the home.
23. Upon the investigator’s return with the warrant, [J.D.B.] entered the home with the officers and handed them several stolen items and led the investigator to where other items could be found on the roof of a gas station down the road. During the entire time that the officers were at his residence and travelling with him to the BP station, no parent or guardian was contacted or advised of the situation. [J.D.B.] • was not advised of his Miranda warnings or told he had the right to speak to or have a parent or guardian present.
24. Investigator DiCostanzo left his card and a copy of the search warrant at [J.D.B.]’s residence.
25. All of [J.D.B. ]’s responses to the officer’s questions were appropriately responsive, indicating that he was capable of understanding the fact that he did not have to answer questions.
26. All of [J.D.B.]’s responses to counsel during the suppression hearing were appropriately responsive.
*668J.D.B. again appealed the denial of his motion to suppress. The Court of Appeals affirmed the decision of the trial court, concluding that “J.D.B. was not in custody during his interactions with officers.” In re J.D.B., — N.C. App.-, -, 674 S.E.2d 795, 800 (2009). J.D.B. then appealed as of right to this Court on the basis of the dissenting opinion in the Court of Appeals, which would have held that J.D.B. was in custody when he incriminated himself to police officers. Id. at -, 674 S.E.2d at 801 (Beasley, J., dissenting). The dissenting judge opined, “[T]hat J.D.B. was a middle school aged child is certainly among the circumstances relevant to” whether J.D.B. was in custody. Id. at —, 674 S.E.2d at 802 (citing State v. Buchanan, 353 N.C. 332, 339-40, 543 S.E.2d 823, 828 (2001)).
We begin our review by noting that the trial court’s findings of fact are uncontested and therefore, binding on this Court. E.g., Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991) (citations omitted). Our consideration is limited to de novo review of the trial court’s conclusions of law. State v. Wilkerson, 363 N.C. 382, 430, 683 S.E.2d 174, 203 (2009) (citing State v. Hyatt, 355 N.C. 642, 653, 566 S.E.2d 61, 69 (2002), cert. denied, 537 U.S. 1133, 123 S. Ct. 916, 154 L. Ed. 2d 823 (2003)).
J.D.B. argues that he was in police custody when he incriminated himself and thus, that his rights were violated when he was interrogated without proper warnings under Miranda and N.C.G.S. § 7B-2101(a). The United States Supreme Court held in Miranda
that when an individual is taken into custody or otherwise deprived of his freedom by the authorities in any significant way and is subjected to questioning, the [Fifth Amendment] privilege against self-incrimination is jeopardized. . . . [The individual] must be warned prior to any questioning that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires.
384 U.S. at 478-79, 86 S. Ct. at 1630, 16 L. Ed. 2d at 726 (emphasis added). For the juvenile setting, our General Statutes codify and enhance the protections required under Miranda:
(a) Any juvenile in custody must be advised prior to questioning:
(1) That the juvenile has a right to remain silent;
*669(2) That any statement the juvenile does make can be and may be used against the juvenile;
(3) That the juvenile has a right to have a parent, guardian, or custodian present during questioning; and
(4) That the juvenile has a right to consult with an attorney and that one will be appointed for the juvenile if the juvenile is not represented and wants representation.
N.C.G.S. § 7B-2101(a) (2007) (emphasis added).
The protections of Miranda and section 7B-2101(a) apply only to custodial interrogations by law enforcement. “ ‘[I]n determining whether a suspect [is] in custody, an appellate court must examine all the circumstances surrounding the interrogation; but the definitive inquiry is whether there was a formal arrest or a restraint on freedom of movement of the degree associated with a formal arrest.’ ” Buchanan, 353 N.C. at 338, 543 S.E.2d at 827 (second alteration in original) (quoting State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405, cert. denied, 522 U.S. 900, 118 S. Ct. 248, 139 L. Ed. 2d 177 (1997)). This inquiry requires application of “an objective test as to whether a reasonable person in the position of the defendant would believe himself to be in custody or that he had been deprived of his freedom of action in some significant way.” State v. Greene, 332 N.C. 565, 577, 422 S.E.2d 730, 737 (1992) (citations omitted). Notably, the inquiry as to “ ‘whether there was a formal arrest or a restraint on freedom of movement of the degree associated with a formal arrest,’ ” Buchanan, 353 N.C. at 338, 543 S.E.2d at 827 (quoting Gaines, 345 N.C. at 662, 483 S.E.2d at 405), is not equivalent to the broader “free to leave” test that “has long been used for determining, under the Fourth Amendment, whether a person has been seized,” id. at 339, 543 S.E.2d at 828 (emphasis added) (citing United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497, 509 (1980)). “Circumstances supporting an objective showing that one is ‘in custody’ might include a police officer standing guard at the door, locked doors or application of handcuffs.” Id. at 339, 543 S.E.2d at 828.
The uniquely structured nature of the school environment inherently deprives students of some freedom of action. However, the typical restrictions of the school setting apply to all students and do not constitute a “significant” deprivation of freedom of action under the *670test set forth in Greene. 332 N.C. at 577, 422 S.E.2d at 737. For a student in the school setting to be deemed in custody, law enforcement must subject the student to “ ‘restraint on freedom of movement’ ” that goes well beyond the limitations that are characteristic of the school environment in general. Buchanan, 353 N.C. at 338, 543 S.E.2d at 827 (quoting Gaines, 345 N.C. at 662, 483 S.E.2d at 405).
In the instant case, J.D.B. was escorted from class to a conference room, where Investigator DiCostanzo was present along with an assistant principal, one of the assistant principal’s interns, and the school resource officer. The school resource officer’s minimal participation in the questioning of J.D.B. did not render that questioning custodial in nature. See In re W.R., 363 N.C. 244, 248, 675 S.E.2d 342, 344 (2009) (stating in circumstances similar to those in the instant case: “[W]e are not prepared ... to conclude that the presence and participation of the school resource officer . . . rendered the questioning of respondent juvenile a ‘custodial interrogation,’ requiring Miranda warnings and the protections of N.C.G.S. § 7B-2101.”). Moreover, there is no indication in the trial court’s'findings that J.D.B. was restrained in any way or that anyone stood guard at the conference room door. “The door was closed, but not locked.” By asking J.D.B. “if he would agree to answer questions about recent break-ins,” Investigator DiCostanzo indicated that J.D.B. was not required to do so. Investigator DiCostanzo began his questions only after J.D.B. said he was willing to answer. After J.D.B. “initially denied any criminal activity,” Investigator DiCostanzo informed J.D.B. that the stolen digital camera had been recovered. J.D.B. then asked “whether he would still be in trouble if he gave the items back,” and Investigator DiCostanzo responded that, although the matter was “going to court” regardless, J.D.B.’s cooperation “would be helpful.” It was then that J.D.B. “confessed to entering the houses and taking certain items together with another juvenile.” Upon objective consideration of the totality of the circumstances surrounding J.D.B.’s confession, we determine that there were not sufficient “indicia of formal arrest” to justify a conclusion that J.D.B. “had been formally arrested or had had his freedom of movement restrained to the degree associated with a formal arrest.” Id. (citing Buchanan, 353 N.C. at 338-40, 543 S.E.2d at 827-28).
Immediately following J.D.B.’s initial confession, Investigator DiCostanzo “informed [J.D.B.] that he did not have to speak with him and that he was free to leave. He asked him if [he] understood that he was not under arrest and did not have to talk with the investigator,” *671and J.D.B. “indicated by nodding ‘yes’ that he understood.” After J.D.B. acknowledged that he understood he was not under arrest and was free to leave, J.D.B. continued to provide information about the break-ins and “wrote a statement regarding his involvement in the crime.” After the interview, which “lasted from 30 to 45 minutes,” J.D.B. left the conference room without hindrance. See Oregon v. Mathiason, 429 U.S. 492, 495, 97 S. Ct. 711, 714, 50 L. Ed. 2d 714, 719 (1977) (per curiam) (in which the Supreme Court of the United States determined that a suspect was not in custody when his freedom to leave the police station to which he had come voluntarily was not “restricted in any way” and the suspect “did in fact leave the police station without hindrance”). Later that same day, Investigator DiCostanzo and another police officer accompanied J.D.B. as he willingly located and surrendered numerous stolen items. The trial court’s findings of fact with respect to this later encounter (numbered 19-24) contain insufficient indicia of “ ‘restraint on [J.D.B.’s] freedom of movement of the degree associated with a formal arrest’ ” to support a conclusion that J.D.B. was in police custody. Buchanan, 353 N.C. at 338, 543 S.E.2d at 827 (quoting Gaines, 345 N.C. at 662, 483 S.E.2d at 405).
J.D.B. argues, as did the dissenting judge in the Court of Appeals, that the inquiry into whether he was in custody should take into consideration J.D.B.’s age and his status as a special education student. This Court has not accounted for such matters in conducting the proper custody inquiry in the past. In the recent case of In re W.R., for example, we considered whether the questioning of a fourteen-year-old juvenile was custodial in nature. 363 N.C. at 246-48, 675 S.E.2d at 343-44. In reversing the Court of Appeals’ holding that the juvenile was in custody, we applied the objective “reasonable person” standard, id. at 248, 675 S.E.2d at 344 (citing Buchanan, 353 N.C. at 338-40, 543 S.E.2d at 827-28), and at no point did we consider the juvenile’s age.
We reiterate that the custody inquiry is “an objective test as to whether á reasonable person in the position of the defendant would believe himself to be in custody or that he had been deprived of his freedom of action in some significant way.” Greene, 332 N.C. at 577, 422 S.E.2d at 737 (citations omitted). While “[w]e have consistently held that a defendant’s subnormal mental capacity is a factor to be considered when determining whether a knowing and intelligent waiver of rights has been made,” State v. Fincher, 309 N.C. 1, 8, 305 S.E.2d 685, 690 (1983) (emphasis added) (citations omitted), subjec*672tive mental characteristics are not relevant regarding whether “a reasonable person” would believe he had been placed under the equivalent of a formal arrest, Greene, 332 N.C. at 577, 422 S.E.2d at 737 (emphasis added). This Court adheres to the view that “the custody inquiry states an objective rule designed to give clear guidance to the police, while consideration of a suspect’s individual characteristics— including his age — could be viewed as creating a subjective inquiry.” Yarborough v. Alvarado, 541 U.S. 652, 668, 124 S. Ct. 2140, 2151-52, 158 L. Ed. 2d 938, 954 (2004) (citing Mathiason, 429 U.S. at 495-96, 97 S. Ct. at 714, 50 L. Ed. 2d at 719).1 Under the circumstances of the case sub judice, we decline to extend the test for custody to include consideration of the age and academic standing of an individual subjected to questioning by police.
Because we conclude that J.D.B. was not in custody when he incriminated himself to the police, we hold that he was not entitled to the protections of N.C.G.S. § 7B-2101(a) and Miranda v. Arizona. The Court of Appeals did not err in affirming the trial court’s denial of J.D.B.’s motion to suppress. Therefore, the decision of the Court of Appeals is affirmed.
AFFIRMED.

. We are aware that Alvarado is not binding on this Court because the Supreme Court of the United States merely held in that case that “[t]he state court considered the proper factors and reached a reasonable conclusion” and, thus, that an application for a writ of habeas corpus under 28 U.S.C. § 2254(d)(1) should not have been granted. 541 U.S. at 669, 124 S. Ct. at 2152, 158 L. Ed. 2d at 954. We nonetheless consider Alvarado persuasive.